EXHIBIT 10.1

 



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of November __, 2019 (the “Effective Date”), by and among SILICON
VALLEY BANK, a California corporation (“Bank”), Lantronix, Inc., a Delaware
corporation (“Lantronix”), and Lantronix Holding Company, a Delaware corporation
(“Holding” and together with Lantronix, and any other party subsequently added
as a co-borrower hereunder, individually and collectively, jointly and
severally, “Borrower”), provides the terms on which Bank shall lend to Borrower
and Borrower shall repay Bank. The parties agree as follows:

 

Recitals

 

A.       Bank and Borrower have entered into that certain Amended and Restated
Loan and Security Agreement with an Effective Date of October 15, 2018 (as
amended, the “Prior Loan Agreement”).

 

B.       Borrower has requested, and Bank has agreed, to amend and restate the
Prior Loan Agreement in its entirety. Bank and Borrower hereby agree that the
Prior Loan Agreement is amended and restated in its entirety as follows:

 

1                     ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding any terms in this Agreement to the contrary, for purposes of any
financial covenant and other financial calculations in this Agreement (other
than for purposes of updating the Borrowing Base) which are made in whole or in
part based upon the Availability Amount as of the last day of a particular
month, calculations relying on information from a Borrowing Base Report shall be
derived from the Borrowing Base Report delivered within seven (7) days of month
end pursuant to Section 6.2(a) (and not, for clarity, any more recent Borrowing
Base Report delivered after such period), and the actual delivery date of such
Borrowing Base Report shall be deemed to be the last day of the applicable
month. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

2                     LOAN AND TERMS OF PAYMENT

 

2.1                Promise to Pay. Borrower hereby unconditionally promises to
pay Bank the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1           Revolving Line.

 

(a)                 Availability. Subject to the terms and conditions of this
Agreement (including, without limitation, the definition of “Permitted
Acquisition” herein) and to deduction of Reserves, Bank shall make Advances not
exceeding the Availability Amount. Amounts borrowed under the Revolving Line may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

(b)                Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.

 

 

 



 1 

 

 

2.1.2           Term Loan Advance.

 

(a)                 Availability. Subject to satisfaction of the terms and
conditions of this Agreement, on the Effective Date (or as soon as practicable
thereafter), Bank shall make one (1) term loan to Borrower in an original
principal amount equal to Six Million Dollars ($6,000,000) (the “Term Loan
Advance”), the proceeds of which shall be used by Borrower solely to finance the
Intrinsyc Acquisition. Bank shall fund the proceeds of the Term Loan Advance
into Borrower’s restricted account numbered xxx-xxxx-9826 at Bank to be released
only upon consummation of the Intrinsyc Acquisition. After repayment, the Term
Loan Advance (or any portion thereof) may not be reborrowed.

 

(b)                Interest Payments. With respect to the Term Loan Advance,
commencing on the first Payment Date following the Funding Date of the Term Loan
Advance and continuing on the Payment Date of each month thereafter, Borrower
shall make monthly payments of interest, in arrears, on the outstanding
principal amount of such Term Loan Advance at the rate set forth in Section
2.3(a)(ii).

 

(c)                 Repayment. Commencing on January 1, 2020, and continuing on
each Payment Date thereafter, Borrower shall repay the Term Loan Advance in (i)
forty-eight (48) equal monthly installments of principal, plus (ii) monthly
payments of accrued interest at the rate set forth in Section 2.3(a)(ii). All
outstanding principal and accrued and unpaid interest under the Term Loan
Advance, and all other outstanding Obligations with respect to the Term Loan
Advance, are due and payable in full on the Term Loan Maturity Date.

 

(d)                Prepayment.

 

(i)                  Permitted Prepayment. Borrower shall have the option to
prepay all or a portion of the Term Loan Advance, provided (i) any prepayment
shall be in a minimum amount equal to at least One Million Dollars ($1,000,000),
(ii) Borrower delivers written notice to Bank of its election to prepay the Term
Loan Advance (or any portion thereof) at least ten (10) days prior to such
prepayment, and (iii) Borrower pays, on the date of such prepayment (y) the
outstanding principal plus accrued and unpaid interest with respect to the
portion of the Term Loan Advance being prepaid, and (z) all other sums, if any,
that shall have become due and payable with respect to the Term Loan Advance
being prepaid, including interest at the Default Rate with respect to any past
due amounts.

 

(ii)                Mandatory Prepayment Upon an Acceleration. If the Term Loan
Advance is accelerated by Bank following the occurrence and during the
continuance of an Event of Default, Borrower shall immediately pay to Bank an
amount equal to the sum of (i) all outstanding principal plus accrued and unpaid
interest with respect to the Term Loan Advance, and (ii) all other sums, if any,
that shall have become due and payable with respect to the Term Loan Advance,
including interest at the Default Rate with respect to any past due amounts.

 

(iii)              Mandatory Prepayment Upon Failure to Consummate the Intrinsyc
Acquisition. If for any reason, (A) the Intrinsyc Acquisition is not closed,
signed and consummated, and (B) Intrinsyc Parent, Intrinsyc Taiwan and Intrinsyc
US made co-borrowers to this Agreement on or prior to January 31, 2020, Borrower
shall immediately pay to Bank an amount equal to the sum of (y) all outstanding
principal plus accrued and unpaid interest with respect to the Term Loan
Advance, and (z) all other sums, if any, that shall have become due and payable
with respect to the Term Loan Advance, including interest at the Default Rate
with respect to any past due amounts.

 

2.2                Overadvances. If, at any time, the outstanding principal
amount of the Advances exceeds the lesser of either the Revolving Line or the
Borrowing Base, Borrower shall immediately pay to Bank in cash the amount of
such excess (such excess, the “Overadvance”). Without limiting Borrower’s
obligation to repay Bank any Overadvance, Borrower agrees to pay Bank interest
on the outstanding amount of any Overadvance, on demand, at a per annum rate
equal to the rate that is otherwise applicable to Advances plus five percent
(5.00%).

 

 

 



 2 

 

 

2.3                Payment of Interest on the Credit Extensions.

 

(a)                 Interest Rates.

 

(i)                  Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (i) the Prime Rate or (ii) five percentage
points (5.00%), in either case, which interest shall be payable monthly in
accordance with Section 2.3(d) below.

 

(ii)                Term Loan Advance. Subject to Section 2.3(b), the
outstanding principal amount of the Term Loan Advance shall accrue interest at a
floating per annum rate equal to the greater of (i) one percentage point (1.00%)
above the Prime Rate or (ii) six percentage points (6.00%), in either case,
which interest shall be payable monthly in accordance with Section 2.3(d) below.

 

(b)                Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percent (5.00%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.3(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.

 

(c)                 Adjustment to Interest Rate. Changes to the interest rate of
any Credit Extension based on changes to the Prime Rate shall be effective on
the effective date of any change to the Prime Rate and to the extent of any such
change.

 

(d)                Payment; Interest Computation. Interest is payable monthly on
the Payment Date of each month and shall be computed on the basis of a 360-day
year for the actual number of days elapsed. In computing interest, (i) all
payments received after 12:00 p.m. Pacific time on any day shall be deemed
received at the opening of business on the next Business Day, and (ii) the date
of the making of any Credit Extension shall be included and the date of payment
shall be excluded; provided, however, that if any Credit Extension is repaid on
the same day on which it is made, such day shall be included in computing
interest on such Credit Extension. For purposes of the Interest Act (Canada):
(x) whenever any interest or fee under this Agreement is calculated on the basis
of a period of time other than a calendar year, such rate used in such
calculation, when expressed as an annual rate, is equivalent to (A) such rate,
multiplied by (B) the actual number of days in the calendar year in which the
period for which such interest or fee is calculated ends, and divided by (C) the
number of days in such period of time; (y) the principle of deemed reinvestment
of interest shall not apply to any interest calculation under this Agreement;
and (z) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 

2.4                Fees. Borrower shall pay to Bank:

 

(a)                 Term Loan Advance Commitment Fee. A fully earned,
non-refundable commitment fee of Sixty Thousand Dollars ($60,000), on the
Effective Date;

 

(b)                Anniversary Fee. A fully earned, non-refundable anniversary
fee of Ten Thousand Dollars ($10,000) (the “Anniversary Fee”) is earned as of
the Effective Date and is due and payable on the earliest to occur of (i) the
one (1) year anniversary of the Effective Date, (ii) the termination of this
Agreement or the Revolving Line, or (iii) the occurrence of an Event of Default;
and

 

 

 



 3 

 

 

(c)                 Bank Expenses. All Bank Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank).

 

(d)                Fees Fully Earned. Unless otherwise provided in this
Agreement or in a separate writing by Bank, Borrower shall not be entitled to
any credit, rebate, or repayment of any fees earned by Bank pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

 

2.5                Payments; Application of Payments; Debit of Accounts.

 

(a)                 All payments to be made by Borrower under any Loan Document
shall be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Pacific time on the date when due. Payments of
principal and/or interest received after 12:00 p.m. Pacific time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

 

(b)                Bank has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

 

(c)                 Bank may debit any of Borrower’s deposit accounts, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.

 

2.6                Withholding. Payments received by Bank from Borrower under
this Agreement will be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, Borrower hereby covenants and agrees that the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required
withholding or deduction, Bank receives a net sum equal to the sum which it
would have received had no withholding or deduction been required, and Borrower
shall pay the full amount withheld or deducted to the relevant Governmental
Authority. Borrower will, upon request, furnish Bank with proof reasonably
satisfactory to Bank indicating that Borrower has made such withholding payment;
provided, however, that Borrower need not make any withholding payment if the
amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.

 

 

 



 4 

 

 

3                     CONDITIONS OF LOANS

 

3.1                Conditions Precedent to Initial Credit Extension. Bank’s
obligation to make the initial Credit Extension on or after the Effective Date
is subject to the condition precedent that Bank shall have received, in form and
substance satisfactory to Bank, such documents, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate, including,
without limitation:

 

(a)                 duly executed original signatures to this Agreement;

 

(b)                the Operating Documents and long-form good standing
certificates of Borrower certified by the Secretary of State (or equivalent
agency) of Borrower’s jurisdiction of organization or formation and each
jurisdiction in which Borrower is qualified to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

 

(c)                 a secretary’s certificate of Borrower with respect to
Borrower’s Operating Documents, incumbency, specimen signatures and resolutions
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(d)                duly executed original signatures to the completed Borrowing
Resolutions for Borrower;

 

(e)                 certified copies, dated as of a recent date, of financing
statement searches, as Bank may request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements constitute Permitted Liens;

 

(f)                  the Perfection Certificates of Borrower, together with the
duly executed original signatures thereto;

 

(g)                solely as a condition to the Term Loan Advance, duly executed
signatures to the Intrinsyc Purchase Agreement and any other documents required
by Bank in connection therewith;

 

(h)                solely as a condition to the Term Loan Advance, copies of the
documents outlining the terms and conditions of the “Loan” outlined in Section
4.11 of the Intrinsyc Purchase Agreement in form and substance satisfactory to
Bank;

 

(i)                  evidence that the insurance policies and endorsements
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and

 

(j)                  payment of the fees and Bank Expenses then due as specified
in Section 2.4 hereof.

 

 

 



 5 

 

 

3.2                Conditions Precedent to all Credit Extensions. Bank’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)                 timely receipt of (i) the Credit Extension request and any
materials and documents required by Section 3.4 and (ii) with respect to the
request for the Term Loan Advance, an executed Payment/Advance Form and any
materials and documents required by Section 3.4;

 

(b)                the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
proposed Credit Extension and/or of the Payment/Advance Form, as applicable, and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

 

(c)                 Bank determines to its satisfaction that there has not been
a Material Adverse Change.

 

3.3                Covenant to Deliver. Borrower agrees to deliver to Bank each
item required to be delivered to Bank under this Agreement as a condition
precedent to any Credit Extension. Borrower expressly agrees that a Credit
Extension made prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
Bank’s sole discretion.

 

3.4                Procedures for Borrowing.

 

(a)                 Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Advance.
Such notice shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such notice shall be in a written format acceptable to Bank that is
executed by an Authorized Signer. Bank shall have received satisfactory evidence
that the Board has approved that such Authorized Signer may provide such notices
and request Advances. In connection with any such notification, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information, including without limitation, sales
journals, cash receipts journals, accounts receivable aging reports, as Bank may
request in its sole discretion. Bank shall credit proceeds of an Advance to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Advances
are necessary to meet Obligations which have become due.

 

(b)                Term Loan Advance. Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan Advance set forth in
this Agreement, to obtain a Term Loan Advance, Borrower (via an individual duly
authorized by an Administrator) shall notify Bank (which notice shall be
irrevocable) by electronic mail by 12:00 noon Pacific time on the Funding Date
of the Term Loan Advance. Such notice shall be made by Borrower through Bank’s
online banking program, provided, however, if Borrower is not utilizing Bank’s
online banking program, then such notice shall be in a written format acceptable
to Bank that is executed by an Authorized Signer. Bank shall have received
satisfactory evidence that the Board has approved that such Authorized Signer
may provide such notices and request the Term Loan Advance. In connection with
such notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program a completed Payment/Advance Form executed
by an Authorized Signer together with such other reports and information, as
Bank may request in its sole discretion. Bank shall credit proceeds of any Term
Loan Advance to the Designated Deposit Account. Bank may make the Term Loan
Advance under this Agreement based on instructions from an Authorized Signer or
without instructions if the Term Loan Advance is necessary to meet Obligations
which have become due.

 

 

 



 6 

 

 

4                     CREATION OF SECURITY INTEREST

 

4.1                Grant of Security Interest. Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%) and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus, in each case, all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.

 

4.2                Priority of Security Interest. Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that are permitted pursuant to the
terms of this Agreement to have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim in an amount in
excess of One Hundred Thousand Dollars ($100,000) (of, if an Event of Default
exists, any amount), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.

 

4.3                Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor other than Intellectual Property” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.

 

 

 



 7 

 

 

5                     REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                Due Organization, Authorization; Power and Authority.
Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank completed certificates each signed by Borrower, respectively, entitled
“Perfection Certificate” (collectively, the “Perfection Certificate”). Borrower
represents and warrants to Bank that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; (b)
Borrower is an organization of the type and is organized in the jurisdiction set
forth in the Perfection Certificate; (c) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office) and its registered office address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete in all material respects
(it being understood and agreed that Borrower may from time to time update
certain information in the Perfection Certificate after the Effective Date to
the extent permitted by one or more specific provisions in this Agreement). If
Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Bank of such occurrence and provide Bank with Borrower’s
organizational identification number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

5.2                Collateral. Borrower has good title to, rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted Liens.
Borrower has no Collateral Accounts at or with any bank or financial institution
other than Bank or Bank’s Affiliates except for the Collateral Accounts
described in the Perfection Certificate delivered to Bank in connection herewith
and which Borrower has taken such actions as are necessary to give Bank a
perfected security interest therein, pursuant to the terms of Section 6.8(c).
The Accounts are bona fide, existing obligations of the Account Debtors.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral with an aggregate value of Two Hundred-Fifty
Thousand Dollars ($250,000) or more (in the aggregate for all Collateral at all
such locations) shall be maintained at locations other than as provided in the
Perfection Certificate or as permitted pursuant to Section 7.2.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects, other than (i) Inventory covered by manufacturer
warranties, (ii) Inventory in the process of being refurbished for sale, and
(iii) to the extent Borrower maintains adequate reserves.

 

 

 



 8 

 

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers,
distributors and resellers in the ordinary course of business, (b)
over-the-counter and open source software that is commercially available to the
public, and (c) material Intellectual Property licensed to Borrower and noted on
the Perfection Certificate. Each Patent which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3                Accounts Receivable.

 

(a)                 For each Account with respect to which Advances are
requested, on the date each Advance is requested and made, such Account shall be
an Eligible Account.

 

(b)                All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations. Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Borrowing Base Report. To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

5.4                Litigation. There are no actions or proceedings pending or,
to the knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000).

 

5.5                Financial Statements; Financial Condition. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

 

5.6                Solvency. The fair salable value of Borrower’s consolidated
assets (including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.7                Regulatory Compliance. Borrower is not an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower (a) has complied
in all material respects with all Requirements of Law, and (b) has not violated
any Requirements of Law the violation of which could reasonably be expected to
have a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

 

 

 



 9 

 

 

5.8                Subsidiaries; Investments. Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

 

5.9                Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state, provincial, and local taxes, assessments, deposits
and contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Two Hundred-Fifty Thousand Dollars
($250,000).

 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Two Hundred-Fifty Thousand Dollars ($250,000). Borrower
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

5.10             Use of Proceeds. Borrower shall use of the Term Loan Advance
solely to finance the Intrinsyc Acquisition. Borrower shall use the proceeds of
all other Credit Extensions as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

5.11             Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts or as a warranty as to future performance
and that actual results during the period or periods covered by such projections
and forecasts may differ from the projected or forecasted results).

 

5.12             Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6                     AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1                Government Compliance.

 

(a)                 Maintain its and all its Subsidiaries’ legal existence and
good standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
material laws, ordinances and regulations to which it is subject.

 

(b)                Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.

 

 

 



 10 

 

 

6.2                Financial Statements, Reports, Certificates. Provide Bank
with the following:

 

(a)                 within seven (7) days after the end of each month, a
Borrowing Base Report (and any schedules related thereto and including any other
information requested by Bank with respect to Borrower’s Accounts), with
accounts receivable ledger agings and client list;

 

(b)                within thirty (30) days after the end of each month, (i)
monthly accounts receivable agings, aged by invoice date, (ii) monthly accounts
payable agings, aged by invoice date, and outstanding or held check registers,
if any, and (iii) monthly reconciliations of accounts receivable agings (aged by
invoice date), transaction reports, and general ledger;

 

(c)                 as soon as available, but no later than thirty (30) days
after the last day of each month, a company prepared consolidated balance sheet
and income statement covering Borrower’s consolidated operations for such month
certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

 

(d)                within thirty (30) days after the last day of each month and
together with the Monthly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank may reasonably request, including, without limitation, a statement that at
the end of such month there were no held checks;

 

(e)                 within the earlier of thirty (30) days after (i) the end of
each fiscal year of Borrower or (ii) approval by the Board, and
contemporaneously with any updates or amendments thereto, (y) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (z) annual financial
projections for the following fiscal year (on a quarterly basis), in each case
as approved by the Board, together with any related business forecasts used in
the preparation of such annual financial projections;

 

(f)                  [Intentionally Omitted];

 

(g)                at all times that either Borrower is subject to the reporting
requirements under the Exchange Act, within five (5) days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower and/or any Guarantor with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be.
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address;
provided, however, Borrower shall promptly notify Bank in writing (which may be
by electronic mail) of the posting of any such documents;

 

(h)                within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt;

 

(i)                  prompt report of any legal actions pending or threatened in
writing against Borrower or any of its Subsidiaries that could result in damages
or costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000) or more;

 

(j)                  prompt written notice of any changes to the beneficial
ownership information set out in items 2d, 2e, 2f and 2g of the Perfection
Certificate. Borrower understands and acknowledges that Bank relies on such
true, accurate and up-to-date beneficial ownership information to meet Bank’s
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers; and

 

(k)                promptly, from time to time, such other information regarding
Borrower or compliance with the terms of any Loan Documents as reasonably
requested by Bank.

 

 

 



 11 

 

 

6.3                Accounts Receivable.

 

(a)                 Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

 

(b)                Disputes. Borrower shall promptly notify Bank of all disputes
or claims relating to Accounts in excess of Two Hundred-Fifty Thousand Dollars
($250,000). Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Event of Default has occurred and is continuing; and (iii) after
taking into account all such discounts, settlements and forgiveness, the total
outstanding Advances will not exceed the lesser of the Revolving Line or the
Borrowing Base.

 

(c)                 Collection of Accounts. Borrower shall direct Account
Debtors to deliver or transmit all proceeds of Accounts into a lockbox account,
or via electronic deposit capture into such other “blocked account” as specified
by Bank (either such account, the “Cash Collateral Account”). Whether or not an
Event of Default has occurred and is continuing, Borrower shall immediately
deliver all payments on and proceeds of Accounts to the Cash Collateral Account.
Subject to Bank’s right to maintain a reserve pursuant to Section 6.3(d), so
long as no Event of Default has occurred and is continuing, all amounts received
in the Cash Collateral Account shall be transferred on a daily basis to
Borrower’s operating account with Bank. Borrower hereby authorizes Bank to
transfer to the Cash Collateral Account any amounts that Bank reasonably
determines are proceeds of the Accounts (provided that Bank is under no
obligation to do so and this allowance shall in no event relieve Borrower of its
obligations hereunder).

 

(d)                Reserves. Notwithstanding any terms in this Agreement to the
contrary, at times when an Event of Default exists, Bank may hold any proceeds
of the Accounts and any amounts in the Cash Collateral Account that are not
applied to the Obligations pursuant to Section 6.3(c) above (including amounts
otherwise transferred to Borrower’s operating account with Bank) as a reserve to
be applied to any Obligations regardless of whether such Obligations are then
due and payable.

 

(e)                 Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.

 

(f)                  Verifications; Confirmations; Credit Quality;
Notifications. Bank may, from time to time, (i) verify and confirm directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose, and notify any Account Debtor of Bank’s security interest in
such Account and/or (ii) conduct a credit check of any Account Debtor to approve
any such Account Debtor’s credit.

 

(g)                No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.

 

 

 



 12 

 

 

6.4                Remittance of Proceeds. Except as otherwise provided in
Section 6.3(c), deliver, in kind, all proceeds arising from the disposition of
any Collateral to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations (a) prior to an Event of Default, pursuant to the terms of
Section 6.3(c) hereof, and (b) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of One Hundred Thousand Dollars ($100,000) or
less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section 6.4
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.

 

6.5                Taxes; Pensions. Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state, provincial, and local taxes, assessments, deposits and contributions owed
by Borrower and each of its Subsidiaries, except for deferred payment of any
taxes contested pursuant to the terms of Section 5.9 hereof, and shall deliver
to Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.6                Access to Collateral; Books and Records. At reasonable times,
on three (3) Business Days’ notice (provided no notice is required if an Event
of Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books. The foregoing inspections and audits shall be conducted no more often
than once every twelve (12) months (or more frequently as Bank in its sole
discretion determines that conditions warrant) unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits shall be conducted at Borrower’s expense and the charge therefor shall be
One Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than eight (8) days in advance, and Borrower cancels or seeks to or reschedules
the audit with less than eight (8) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies) Borrower shall pay Bank a fee of Two
Thousand Dollars ($2,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

 

6.7                Insurance.

 

(a)                 Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
financially sound and reputable insurance companies that are not Affiliates of
Borrower, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as lender loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

 

(b)                Ensure that proceeds payable under any property policy are,
at Bank’s option, payable to Bank on account of the Obligations. Notwithstanding
the foregoing, (i) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to Two Hundred-Fifty Thousand Dollars ($250,000) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (A) shall be of equal or like value as the
replaced or repaired Collateral and (B) shall be deemed Collateral in which Bank
has been granted a first priority security interest, and (ii) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.

 

 

 



 13 

 

 

(c)                 At Bank’s request, Borrower shall deliver certified copies
of insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.7 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be canceled. If Borrower fails to obtain insurance
as required under this Section 6.7 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Bank deems prudent.

 

6.8                Accounts.

 

(a)                 Maintain its and all of its Subsidiaries’ primary operating
and other deposit accounts and the Cash Collateral Account with Bank and Bank’s
Affiliates, which accounts shall represent at least eighty-five percent (85%) of
the dollar value of Borrower’s and such Subsidiaries accounts at all financial
institutions.

 

(b)                As soon as possible, but no later than the date that is
ninety (90) days after the Effective Date, Borrower shall obtain any business
credit cards, cash management services, or merchant processing services
exclusively from Bank.

 

(c)                 In addition to and without limiting the restrictions in (a),
Borrower shall provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates.

 

6.9                Financial Covenants. Maintain, at all times, on a
consolidated basis:

 

(a)                 Maximum Leverage Ratio. Measured as of the last day of each
calendar quarter beginning with the calendar quarter ending December 31, 2019, a
maximum Leverage Ratio of (i) 3.0 to 1.0 for each calendar quarter ending
December 31, 2019 through and including December 31, 2020, (ii) 2.5 to 1.0 for
each calendar quarter ending March 31, 2021 through and including December 31,
2021, and (iii) 2.0 to 1.0 for each calendar quarter ending after January 1,
2022.

 

(b)                Minimum Cash. Measured as of the last day of each month, a
balance of unrestricted cash and Cash Equivalents at Bank, Bank’s Affiliates and
any other Collateral Accounts subject to a Control Agreement in favor of Bank in
an aggregate amount equal to at least Three Million Dollars ($3,000,000).

 

6.10             Protection of Intellectual Property Rights.

 

(a)                 (i) Protect, defend and maintain the validity and
enforceability of its Intellectual Property with any material value; (ii)
promptly advise Bank in writing of material infringements or any other event
that could reasonably be expected to materially and adversely affect the value
of its Intellectual Property; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s written consent.

 

(b)                Provide written notice to Bank within thirty (30) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 

 

 



 14 

 

 

6.11             Litigation Cooperation. From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.

 

6.12             Online Banking.

 

(a)                 Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).

 

(b)                Comply with the terms of Bank’s Online Banking Agreement as
in effect from time to time and ensure that all persons utilizing Bank’s online
banking platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.

 

6.13             Formation or Acquisition of Subsidiaries. Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, within thirty (30) days of the date Borrower forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date (including, without limitation, in connection with the Intrinsyc
Acquisition or pursuant to a Division), Borrower shall (a) cause such new
Domestic or Canadian Subsidiary to provide to Bank a joinder to this Agreement
to become a co-borrower hereunder, or a Guaranty to become a Guarantor
hereunder, at Bank’s discretion, together with such appropriate financing
statements and/or Control Agreements, all in form and substance reasonably
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary (or, in the case of any new Foreign Subsidiary,
65% of the voting stock of such Subsidiary) in form and substance reasonably
satisfactory to Bank; and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.13 shall be a Loan Document.

 

6.14             Further Assurances. Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement. Deliver to Bank,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

 

7                     NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 

7.1                Dispositions. Convey, sell, lease, transfer, assign, or
otherwise dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; (g)
from any Subsidiary to Borrower and (h) other Transfers in an aggregate amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate per
fiscal year.

 

 

 



 15 

 

 

7.2                Changes in Business, Management, Control, or Business
Locations. (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve except for the liquidation or dissolution of any non-operating
Subsidiary of Borrower that is not a Guarantor or co-Borrower hereunder with
nominal assets and nominal liabilities, so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Borrower or Guarantor;
(c) fail to provide notice to Bank of any Key Person departing from or ceasing
to be employed by Borrower within five (5) Business Days after his or her
departure from Borrower; or (d) permit or suffer any Change in Control, provided
that only advance written notice of any Change in Control shall be required so
long as this Agreement is terminated and all Obligations (other than inchoate
indemnity obligations or Bank Services that have been cash collateralized to the
satisfaction of Bank) are indefeasibly satisfied in full in cash concurrently
with the closing of the transaction effectuating such Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two
Hundred-Fifty Thousand Dollars ($250,000) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred-Fifty Thousand Dollars ($250,000) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, (5) change its
chief executive office or its registered office, or (6) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to add any new offices or business locations, including
warehouses, containing in excess of Two Hundred-Fifty Thousand Dollars
($250,000) of Borrower's assets or property, then the landlord of any such new
offices or business locations, including warehouses, shall execute and deliver a
landlord consent in form and substance satisfactory to Bank. If Borrower intends
to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of Two Hundred-Fifty Thousand Dollars ($250,000) to a
bailee, and Bank and such bailee are not already parties to a bailee agreement
governing both the Collateral and the location to which Borrower intends to
deliver the Collateral, then such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank.

 

7.3                Mergers, Amalgamations, or Acquisitions. Merge, amalgamate or
consolidate, or permit any of its Subsidiaries to merge, amalgamate or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary or pursuant to a Division), other than Permitted Acquisitions. A
Subsidiary may merge, amalgamate or consolidate into another Subsidiary or into
a Credit Party.

 

7.4                Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5                Encumbrance. Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6                Maintenance of Collateral Accounts. Maintain any Collateral
Account except pursuant to the terms of Section 6.8(c) hereof.

 

7.7                Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock; and
(iii) repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed One Hundred Thousand Dollars ($100,000) per fiscal year; or (b) directly
or indirectly make any Investment (including, without limitation, by the
formation of any Subsidiary) other than Permitted Investments, or permit any of
its Subsidiaries to do so.

 

 

 



 16 

 

 

7.8                Transactions with Affiliates. Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person except
for sales of inventory in the ordinary course of business on fair and reasonable
terms consistent with past practices.

 

7.9                Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to Bank.

 

7.10             Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11             Subsidiary Assets. Permit the aggregate value of all of the
assets held at Borrower’s Subsidiaries and Affiliates that are not co-borrowers
or Guarantors hereunder to exceed ten percent (10%) of the consolidated asset
value of Borrower and all of its Subsidiaries and Affiliates at any time.

 

7.12             Acquisition Account. Use or transfer cash or Cash Equivalents
funded by Bank into Borrower’s account no. XXX-XXX-9826 in any way other than to
fund up to Six Million Dollars ($6,000,000) of the purchase price paid by
Borrower to Intrinsyc in connection with the Intrinsyc Acquisition.

 

8                     EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date or the Term Loan Maturity Date). During
the cure period, the failure to make or pay any payment specified under clause
(b) hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2                Covenant Default.

 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10(b), 6.12, 6.13, or 6.14, or violates any
covenant in Section 7; or

 

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

 

 



 17 

 

 

8.3                Material Adverse Change. A Material Adverse Change occurs;

 

8.4                Attachment; Levy; Restraint on Business.

 

(a)                 (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary), or (ii) a notice of lien or levy is filed
against any of Borrower’s assets by any Governmental Authority, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or

 

(b)                (i) any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or (ii)
any court order enjoins, restrains, or prevents Borrower from conducting all or
any material part of its business;

 

8.5                Insolvency. (a) Borrower is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent; (b)
Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and is not dismissed or stayed within forty-five (45)
days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);

 

8.6                Other Agreements. There is, under any agreement to which
Borrower or any Guarantor is a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of Two Hundred-Fifty Thousand Dollars
($250,000); or (b) any breach or default by Borrower or Guarantor, the result of
which could have a material adverse effect on Borrower’s or any Guarantor’s
business; provided, however, that the Event of Default under this Section 8.6
caused by the occurrence of a breach or default under such other agreement shall
be cured or waived for purposes of this Agreement upon Bank receiving written
notice from the party asserting such breach or default of such cure or waiver of
the breach or default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) Bank has not declared an Event of Default
under this Agreement and/or exercised any rights with respect thereto; (y) any
such cure or waiver does not result in an Event of Default under any other
provision of this Agreement or any Loan Document; and (z) in connection with any
such cure or waiver under such other agreement, the terms of any agreement with
such third party are not modified or amended in any manner which could in the
good faith business judgment of Bank be materially less advantageous to Borrower
or any Guarantor;

 

8.7                Judgments; Penalties. One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least Two Hundred-Fifty Thousand Dollars ($250,000)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

 

8.8                Misrepresentations. Borrower or any Person acting for
Borrower makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

 

 



 18 

 

 

8.9                Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or any applicable subordination or intercreditor agreement;

 

8.10             Guaranty. (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor; or

 

8.11             Governmental Approvals. Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to have a
Material Adverse Change on the status of or legal qualifications of Borrower or
any of its Subsidiaries to hold any Governmental Approval in any other
jurisdiction.

 

9                     BANK’S RIGHTS AND REMEDIES

 

9.1                Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, without notice or demand, do any
or all of the following:

 

(a)                 declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by Bank);

 

(b)                stop advancing money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)                 demand that Borrower (i) deposit cash with Bank in an amount
equal to at least one hundred five percent (105.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit remaining undrawn (plus, in
each case, all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

 

(d)                terminate any FX Contracts;

 

 

 



 19 

 

 

(e)                 verify the amount of, demand payment of and performance
under, and collect any Accounts and General Intangibles, settle or adjust
disputes and claims directly with Account Debtors for amounts on terms and in
any order that Bank considers advisable, and notify any Person owing Borrower
money of Bank’s security interest in such funds. Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the Account Debtor, with proper
endorsements for deposit;

 



(f)                  make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

 

(g)                apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) amount held by Bank owing to or for the credit or the
account of Borrower;

 

(h)                seize, ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell the Collateral. Bank is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

 

(i)                  place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)                  demand and receive possession of Borrower’s Books;

 

(e)                 obtain from any court of competent jurisdiction an order for
the sale or foreclosure of any or all of the Collateral;

 

(f)                  appoint in writing a receiver or receiver and manager (a
“Receiver”) for all or any part of the Collateral who shall be vested with all
of the Bank’s rights and remedies under this Agreement, at law or in equity. Any
such Receiver, with respect to responsibility for its acts, shall, to the extent
permitted by applicable law, be deemed to the agent of Borrower and not the
Bank;

 

(g)                obtain from any court of competent jurisdiction an order for
the appointment of a Receiver of a Borrower or of any or all of the Collateral;

 

(h)                realize on any or all of the Collateral and sell, lease,
assign, give options to purchase, or otherwise dispose of and deliver any or all
of the Collateral (or contract to do any of the above), in one or more parcels
at any public or private sale, on such terms and conditions as the Bank may deem
advisable and at such prices as it may deem best; and

 

(k)                exercise all rights and remedies available to Bank under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof)..

 

 

 



 20 

 

 

9.2                Power of Attorney. Borrower hereby irrevocably appoints Bank
as its lawful attorney-in-fact, exercisable following the occurrence of an Event
of Default, to: (a) endorse Borrower’s name on any checks, payment instruments,
or other forms of payment or security; (b) sign Borrower’s name on any invoice
or bill of lading for any Account or drafts against Account Debtors; (c) demand,
collect, sue, and give releases to any Account Debtor for monies due, settle and
adjust disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses); (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and the Loan Documents have
been terminated.

 

9.3                Protective Payments. If Borrower fails to obtain the
insurance called for by Section 6.7 or fails to pay any premium thereon or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document or which may be required to preserve the Collateral,
Bank may obtain such insurance or make such payment, and all amounts so paid by
Bank are Bank Expenses and immediately due and payable, bearing interest at the
then highest rate applicable to the Obligations, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.4                Application of Payments and Proceeds. Bank shall have the
right to apply in any order any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations. Bank shall pay any surplus to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency. If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

 

9.5                Bank’s Liability for Collateral. So long as Bank complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

 

9.6                No Waiver; Remedies Cumulative. Bank’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

 

 

 



 21 

 

 

9.7                Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

9.8                Borrower Liability. Any Borrower may, acting singly, request
Credit Extensions hereunder. Each Borrower hereby appoints each other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Bank to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 9.8 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 9.8, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

10                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail; (c)
one (1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
email address indicated below. Bank or Borrower may change its mailing or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

If to Borrower: Lantronix, Inc.   7535 Irvine Center Drive, Suite 100   Irvine,
CA 92618   Attn: Jeremy Whitaker, CFO   Email:   Website URL: www.lantronix.com
    With a copy to: Lantronix, Inc.   7535 Irvine Center Drive, Suite 100  
Irvine, CA 92618   Attn: Kurt E. Scheuerman, Vice President & General Counsel  
Email: legal@lantronix.com     If to Bank: Silicon Valley Bank   4370 La Jolla
Village Drive, Suite 1050   San Diego, CA 92122   Attn: Andrew Skalitzky  
Email: askalitzky@svb.com

 

 

 



 22 

 

 

11                  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL
REFERENCE

 

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in California; provided, however, that nothing in this Agreement
shall be deemed to operate to preclude Bank from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

This Section 11 shall survive the termination of this Agreement.

 

 

 



 23 

 

 

12                  GENERAL PROVISIONS

 

12.1             Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date and the Term Loan
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination. No termination
of this Agreement shall in any way affect or impair any right or remedy of Bank,
not shall any such termination relieve Borrower of any Obligation to Bank, until
all of the Obligations have been paid and performed in full. Those Obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination and payment in full of the Obligations then outstanding.

 

12.2             Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

 

12.3             Indemnification. Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank (each, an “Indemnified Person”)
harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4             Time of Essence. Time is of the essence for the performance of
all Obligations in this Agreement.

 

12.5             Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.6             Correction of Loan Documents. Bank may correct patent errors
and fill in any blanks in the Loan Documents consistent with the agreement of
the parties.

 

12.7             Amendments in Writing; Waiver; Integration. No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, or release, or consent to
the transfer of, any Collateral shall be enforceable or admissible unless, and
only to the extent, expressly set forth in a writing signed by the party against
which enforcement or admission is sought. Without limiting the generality of the
foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document. Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents. In the event
any provision of any other Loan Document is inconsistent with the provisions of
this Agreement, the provisions of this Agreement shall exclusively control.

 

 

 



 24 

 

 

12.8             Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9             Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 

12.10         Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

12.11         Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or equivalent legislation in another
jurisdiction.

 

12.12         Right of Setoff. Borrower hereby grants to Bank a Lien and a right
of setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.13         Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

 

12.14         Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement. In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

 

 

 



 25 

 

 

12.15         Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.16         Third Parties. Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

12.17         No Novation. Nothing contained herein shall in any way impair the
Prior Loan Agreement and the other Loan Documents now held for the Obligations,
nor affect or impair any rights, powers, or remedies under the Prior Loan
Agreement or any Loan Document, it being the intent of the parties hereto that
this Agreement shall not constitute a novation of the Prior Loan Agreement or an
accord and satisfaction of the Obligations. Except as expressly provided for in
this Agreement, the Loan Documents are hereby ratified and reaffirmed and shall
remain in full force and effect. Borrower hereby ratifies and reaffirms the
validity and enforceability of all of the liens and security interests
heretofore granted pursuant to the Loan Documents, as collateral security for
the Obligations, and acknowledges that all of such liens and security interests,
and all Collateral heretofore pledged as security for the Obligations, continues
to be and remains in full force and effect as Collateral for the Obligations
from and after the date of this Agreement.

 

12.18         Patriot Act. Bank hereby notifies Co-Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies Co-Borrowers and each of their Subsidiaries,
which information includes the names and addresses of Co-Borrowers and each of
their Subsidiaries and other information that will allow Bank, as applicable, to
identify Co-Borrowers and each of their Subsidiaries in accordance with the USA
PATRIOT Act.

 

13                  DEFINITIONS

 

13.1             Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Administrator” is an individual that is named:

 

(a)        as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and

 

(b)        as an Authorized Signer of Borrower in an approval by the Board.

 

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

 

 

 



 26 

 

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.

 

“Agreement” is defined in the preamble hereof.

 

“Anniversary Fee” is defined in Section 2.4(b).

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.9.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank Services Agreement” is defined in the definition of Bank Services.

 

“Board” is Lantronix’s board of directors or other equivalent governing body.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal, state, and provincial tax returns, records regarding Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

 

 

 



 27 

 

 

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus, without
duplication, (b) the lesser of (i) eighty percent (80%) of Eligible Foreign
Accounts or (ii) Two Million Dollars ($2,000,000), each as determined by Bank
from Borrower’s most recent Borrowing Base Report (and as may subsequently be
updated by Bank based upon information received by Bank including, without
limitation, Accounts that are paid and/or billed following the date of the
Borrowing Base Report); provided, however, that Bank has the right to decrease
the foregoing amount and percentages in its good faith business judgment to
mitigate the impact of events, conditions, contingencies, or risks which may
adversely affect the Collateral or its value.

 

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary (or other senior officer) on behalf of such Person certifying (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that set forth as a part
of or attached as an exhibit to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party, (c) the name(s) of the Person(s) authorized to
execute the Loan Documents, including making (and executing if applicable) any
Credit Extension request, on behalf of such Person, together with a sample of
the true signature(s) of such Person(s), and (d) that Bank may conclusively rely
on such certificate unless and until such Person shall have delivered to Bank a
further certificate canceling or amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Canadian Subsidiary” means a Subsidiary organized under the laws of Canada or
any province thereof.

 

“Cash Collateral Account” is defined in Section 6.3(c).

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by (i) the United States or any agency or any State,
or (ii) Canada or any agency or any Province thereof, thereof having maturities
of not more than one (1) year from the date of acquisition; (b) commercial paper
maturing no more than one (1) year after its creation and having the highest
rating from Standard & Poor’s Ratings Group, Moody’s Investors Service, Inc., or
DBRS; (c) Bank’s certificates of deposit issued maturing no more than one (1)
year after issue; and (d) money market funds at least ninety-five percent (95%)
of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (c) of this definition.

 

“Change in Control” means (a) at any time after the Effective Date, any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of twenty-five percent
(25%) or more of the ordinary voting power for the election of directors of
Borrower (determined on a fully diluted basis) other than by the sale of
Borrower’s equity securities in a public offering or to venture capital or
private equity investors so long as Borrower identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction; (b) during any period of twelve (12)
consecutive months, a majority of the members of the Board cease to be composed
of individuals (i) who were members of the Board on the first day of such
period, (ii) whose election or nomination to the Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the Board or (iii) whose election
or nomination to the Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of the Board; or (c) at any time, Borrower shall cease to own
and control, of record and beneficially, directly or indirectly, one hundred
percent (100%) of each class of outstanding capital stock of each subsidiary of
Borrower free and clear of all Liens (except Liens created by this Agreement).

 

 

 



 28 

 

 

“Claims” is defined in Section 12.3.

 

“Code” is (a) with respect to any assets located in the United States, the
Uniform Commercial Code, as the same may, from time to time, be enacted and in
effect in the State of California; provided, that, to the extent that the Code
is used to define any term herein or in any Loan Document and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions, and (b) with respect to any assets
located in Canada, the PPSA; provided further, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank’s Lien on any Collateral is
governed by the PPSA or equivalent legislation in effect in a provincial
jurisdiction other than British Columbia, including, without limitation, the
Civil Code of Quebec, the term “Code” shall mean the PPSA or equivalent
legislation as enacted and in effect in such other province solely for purposes
of the provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account of a Borrower or Guarantor.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Advance, Term Loan Advance, Letter of Credit, FX
Contract, any Overadvance, or any other extension of credit by Bank for
Borrower’s benefit.

 

 

 



 29 

 

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the account number ending 468 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) tax expense based on income, profits or capital,
including federal, foreign, state, franchise and similar taxes (and for the
avoidance of doubt, specifically excluding any sales taxes or any other taxes
held in trust for a Governmental Authority), plus (e) with respect to
consummated Permitted Acquisitions (or up to up to Five Hundred Thousand Dollars
($500,000) in the aggregate in connection with unconsummated Permitted
Acquisitions), fees or charges owed to any Person for services performed by such
Person in connection with such Permitted Acquisition and other out of pocket
costs and expense incurred in connection with such Permitted Acquisition, in
each case incurred prior to or within 180 days after the consummation (or, in
the case of unconsummated transactions, the proposed date of consummation) of
such Permitted Acquisition, plus (f) with respect to any Permitted Acquisitions:
(1) non-cash purchase accounting adjustments, including, without limitation, a
dollar for dollar adjustment for that portion of revenue that would have been
recorded in the relevant period had the balance of deferred revenue (unearned
income) recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (2)
non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by independent auditors, in each case, as determined in
accordance with GAAP, plus (g) reasonable and customary fees, costs, charges and
expenses, in respect of earn-outs incurred in connection with any Permitted
Acquisition to the extent permitted to be incurred under this Agreement that are
required by the application of FAS 141R to be and are expensed by Borrower and
its Subsidiaries, plus (h) acquisition-related costs, restructuring charges and
lease exit costs (1) incurred in the first, second and third quarters of the
2019 calendar year in an aggregate amount not to exceed Three Million Dollars
($3,000,000); (2) incurred in connection with the Intrinsyc Acquisition in an
aggregate amount not to exceed Five Million Dollars ($5,000,000) and (3)
otherwise incurred in connection with (A) planned severance activities in the
fourth quarter of the 2019 calendar year, (B) planned severance related to the
Maestro acquisition, and (C) any Permitted Acquisition after consummation of the
Intrinsyc Acquisition in an aggregate amount under this clause (3) not to exceed
One Million Dollars ($1,000,000), plus (i) non-cash compensation expense
(including deferred non-cash compensation expense), arising from the sale or
issuance of equity interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such equity interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss), plus (j) up to Five
Hundred Thousand Dollars ($500,000) in the aggregate of non-cash losses on sales
of fixed assets or write downs of fixed or intangible assets, plus (k) the
amount of net cost savings, net operating expense reductions and other net
operating improvements and synergies projected by Borrower in good faith to be
realized (calculated on a pro forma basis) as a result of actions taken or to be
taken in connection with any acquisition or disposition by the Borrower or any
of its Subsidiaries, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of EBITDA from such
actions; provided, however, that the dollar amount of the value of the items set
forth in this clause (k) EBITDA addback shall not, at any time, exceed fifteen
percent (15%) of the dollar amount of total EBITDA, plus (l) other non-cash
items acceptable to Bank in its sole discretion.

 

 

 



 30 

 

 

“Effective Date” is defined in the preamble hereof.

 

“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment.
Bank reserves the right at any time after the Effective Date to adjust any of
the criteria set forth below and to establish new criteria in its good faith
business judgment. Unless Bank otherwise agrees in writing, Eligible Accounts
shall not include:

 

(a)                 Accounts (i) for which the Account Debtor is Borrower’s
Affiliate, officer, employee, investor, or agent, or (ii) that are intercompany
Accounts;

 

(b)                Accounts that the Account Debtor has not paid within ninety
(90) days of invoice date regardless of invoice payment period terms;

 

(c)                 Accounts with credit balances over ninety (90) days from
invoice date;

 

(d)                Accounts owing from an Account Debtor if fifty percent (50%)
or more of the Accounts owing from such Account Debtor have not been paid within
ninety (90) days of invoice date;

 

(e)                 Accounts owing from an Account Debtor (i) which does not
have its principal place of business in the United States or Canada or (ii)
whose billing address (as set forth in the applicable invoice for such Account)
is not in the United States or Canada;

 

(f)                  Accounts billed from and/or payable to Borrower outside of
the United States or Canada (sometimes called foreign invoiced accounts);

 

(g)                Accounts in which Bank does not have a first priority,
perfected security interest under all applicable laws;

 

(h)                Accounts billed and/or payable in a Currency other than
Dollars, Canadian Dollars, Euros, Great British Pounds and/or Japanese Yen;

 

(i)                  Accounts owing from an Account Debtor to the extent that
Borrower is indebted or obligated in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise - sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts), with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower in the ordinary course of its business;

 

(j)                  Accounts with or in respect of accruals for marketing
allowances, incentive rebates, price protection, cooperative advertising and
other similar marketing credits, unless otherwise approved by Bank in writing;

 

(k)                Accounts owing from an Account Debtor which is a United
States government entity or any department, agency, or instrumentality thereof
unless Borrower has assigned its payment rights to Bank and the assignment has
been acknowledged under the Federal Assignment of Claims Act of 1940, as
amended;

 

(l)                  Accounts with customer deposits and/or with respect to
which Borrower has received an upfront payment, to the extent of such customer
deposit and/or upfront payment;

 

 

 



 31 

 

 

(m)               Accounts for demonstration or promotional equipment, or in
which goods are consigned, or sold on a “sale guaranteed”, “sale or return”,
“sale on approval”, or other terms if Account Debtor’s payment may be
conditional;

 

(n)                Accounts owing from an Account Debtor where goods or services
have not yet been rendered to the Account Debtor (sometimes called memo billings
or pre-billings);

 

(o)                Accounts subject to contractual arrangements between Borrower
and an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements (sometimes called contracts accounts
receivable, progress billings, milestone billings, or fulfillment contracts);

 

(p)                Accounts owing from an Account Debtor the amount of which may
be subject to withholding based on the Account Debtor’s satisfaction of
Borrower’s complete performance (but only to the extent of the amount withheld;
sometimes called retainage billings);

 

(q)                Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(r)                  Accounts owing from an Account Debtor that has been
invoiced for goods that have not been shipped to the Account Debtor unless Bank,
Borrower, and the Account Debtor have entered into an agreement acceptable to
Bank wherein the Account Debtor acknowledges that (i) it has title to and has
ownership of the goods wherever located, (ii) a bona fide sale of the goods has
occurred, and (iii) it owes payment for such goods in accordance with invoices
from Borrower (sometimes called “bill and hold” accounts);

 

(s)                 Accounts for which the Account Debtor has not been invoiced;

 

(t)                  Accounts that represent non-trade receivables or that are
derived by means other than in the ordinary course of Borrower’s business;

 

(u)                Accounts for which Borrower has permitted Account Debtor’s
payment to extend beyond ninety (90) days (including Accounts with a due date
that is more than ninety (90) days from invoice date);

 

(v)                Accounts arising from chargebacks, debit memos or other
payment deductions taken by an Account Debtor;

 

(w)               Accounts arising from product returns and/or exchanges
(sometimes called “warranty” or “RMA” accounts);

 

(x)                Accounts in which the Account Debtor disputes liability or
makes any claim (but only up to the disputed or claimed amount), or if the
Account Debtor is subject to an Insolvency Proceeding (whether voluntary or
involuntary), or becomes insolvent, or goes out of business;

 

(y)                Accounts owing from an Account Debtor, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, for
the amounts that exceed that percentage, unless Bank approves in writing; and

 

(z)                 Accounts for which Bank in its good faith business judgment
determines collection to be doubtful, including, without limitation, accounts
represented by “refreshed” or “recycled” invoices.

 

 

 



 32 

 

 

“Eligible Foreign Accounts” means Accounts (a) owing from an Account Debtor (i)
which does not have its principal place of business in the United States or
Canada, or (ii) whose billing address (as set forth in the applicable invoice
for such Account) is not in the United States or Canada, but which is otherwise
an Eligible Account, and (b) is due and owing from of one of the following
Account Debtors: Nissin Systems, Atlantik Elektronik, Atlantik Systeme GmbH,
Ingram Micro, Jade Solutions, Acal PLC, Alpha Micro, Arrow Electronics, or Tech
Data; or which is otherwise approved in writing by Bank in its good faith
business judgment (provided that Accounts owing to Chinese subsidiaries,
affiliates or brother/sister companies of the foregoing approved account debtors
shall not be considered eligible accounts hereunder).

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary or
a Canadian Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“Funded Debt” means (i) all Obligations owing from Borrower to Bank, but
specifically excluding outstanding Bank Expenses, the Anniversary Fee and any
amounts owing to Bank in connection with outstanding Bank Services and (ii) all
other funded Indebtedness of Borrower including in connection with capital
leases.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, which could
include Canadian accounting standards for private enterprises.

 

“General Intangibles” is all “general intangibles” or “intangibles” as defined
in the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all Intellectual Property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

 

 

 

 33 

 

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Bank.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Holding” is defined in the preamble hereof.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)                 its Copyrights, Trademarks and Patents;

 

(b)                any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how and operating
manuals;

 

(c)                 any and all source code;

 

(d)                any and all design rights which may be available to such
Person;

 

(e)                 any and all claims for damages by way of past, present and
future infringement of any of the foregoing, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the Intellectual Property rights identified above; and

 

(f)                  all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents.

 

 

 

 34 

 

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

“Intrinsyc” means Intrinsyc Technologies Corporation (“Intrinsyc Parent”) and
all of its Subsidiaries.

 

“Intrinsyc Acquisition” means Lantronix, Inc.’s acquisition of all of the
outstanding shares of Intrinsyc pursuant to that certain Arrangement Agreement
by and between Lantronix, Inc. and Intrinsyc dated as of October 30, 2019 (the
“Intrinsyc Purchase Agreement”).

 

“Intrinsyc Taiwan” means Intrinsyc Technologies Canada (Taiwan) Ltd., a Canadian
corporation.

 

“Intrinsyc US” means Intrinsyc Software (USA), Inc.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Paul
Pickle as of the Effective Date, and (b) Chief Financial Officer, who is Jeremy
Whitaker as of the Effective Date.

 

“Lantronix” is defined in the preamble hereof.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Leverage Ratio” means a ratio of (a) Funded Debt to (b) Borrower’s and its
Subsidiaries’ consolidated trailing twelve (12) month EBITDA; provided, however,
beginning on the date that Borrower consummates the Intrinsyc Acquisition and
joins Intrinsyc Parent, Intrinsyc Taiwan and Intrinsyc US as co-borrowers under
this Agreement, calculations of EBITDA for purposes of determining compliance
with the Leverage Ratio covenant shall include all EBITDA generated by
Intrinsyc.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.

 

 

 

 35 

 

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Monthly Financial Statements” is defined in Section 6.2(c).

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrowers and its Subsidiaries for such
period taken as a single accounting period.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Anniversary Fee, and other amounts Borrower
owes Bank now or later, whether under this Agreement, the other Loan Documents,
or otherwise, including, without limitation, all obligations relating to Bank
Services and interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form in the form attached hereto as
Exhibit C.

 

“Payment Date” is (a) with respect to the Term Loan Advance, the first (1st)
calendar day of each month and (b) with respect to Advances, the last calendar
day of each month.

 

“Perfection Certificate” is defined in Section 5.1.

 

 

 

 36 

 

 

“Permitted Acquisition” (A) the Intrinsyc Acquisition so long as Borrower can
demonstrate to Bank’s satisfaction that Borrower will continue to have at least
Four Million Five Hundred Thousand Dollars ($4,500,000) in cash and Cash
Equivalents on a hand on a pro-forma basis after all cash consideration is paid
by Borrower to Intrinsyc in connection with the Intrinsyc acquisition, and (B)
any transaction or series of related transactions with any other Person whereby
Borrower merges or consolidates with such Person, acquires all of the ownership
interests in such Person, or acquires all or substantially all of the assets of
such Person, and that meets the following requirements: (a) the credit risk to
Bank, in its reasonable discretion, shall not be increased as a result of such
Permitted Acquisition; (b) Bank shall receive at least ten (10) Business Days’
prior written notice of each such Permitted Acquisition, which notice shall
include a reasonably detailed description of such Permitted Acquisition, and
such other financial information, financial analysis, documentation or other
information relating to such Permitted Acquisition as Bank shall reasonably
request; (c) the total cash consideration (including, without limitation, any
earn-out payment obligations) for all Permitted Acquisitions (other than the
Intrinsyc Acquisition) does not in the aggregate exceed Ten Million Dollars
($10,000,000) during the term of this Agreement; (d) no Event of Default has
occurred and is continuing or would exist after giving effect to each such
Permitted Acquisition, and Borrower shall demonstrate compliance, both before
and after (on a pro forma basis) giving effect to such Permitted Acquisition,
with the terms of this Agreement (including without limitation, compliance with
the financial covenants set forth in this Agreement); (e) Borrower is the
surviving legal entity; (f) such Permitted Acquisition shall only involve assets
located in the United States and comprising a business, or those assets of a
business, in substantially the same business or lines of business in which
Borrower is engaged; (g) all Permitted Acquisitions must be non-hostile in
nature and accretive on a consolidated basis; (h) such transaction shall be
consensual and shall have been approved by the target’s governing board; (i) all
transactions in connection therewith shall be consummated in accordance with
applicable law; (j) no additional Indebtedness shall be incurred, assumed or
otherwise be reflected on a consolidated balance sheet of Borrower and target
after giving effect to such Permitted Acquisition; (k) the entity or assets
acquired in such Permitted Acquisition shall not be subject to any Lien other
than Permitted Liens; (l) if the target is not merged with and into Borrower
then, within twenty (20) days following the consummation of such Permitted
Acquisition, Borrower and the target shall have executed such documents and
taken such actions as may be required under Section 6.13; and (m) no Advances
shall be outstanding at the time of such Permitted Acquisition or after giving
effect thereto, and no Advances shall be available thereafter until such time as
Bank, in its sole discretion, has provided Borrower with written notice that it
may again request Advances.

 

“Permitted Indebtedness” is:

 

(a)                 Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;

 

(b)                Indebtedness existing on the Effective Date which is shown on
the Perfection Certificate;

 

(c)                 Subordinated Debt;

 

(d)                unsecured Indebtedness to trade creditors incurred in the
ordinary course of business;

 

(e)                 Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)                  Indebtedness secured by Permitted Liens;

 

(g)                Indebtedness in connection with Permitted Investments;

 

(h)                contingent liabilities in respect of any earn-outs incurred
in connection with the consummation of one or more Permitted Acquisitions
(subject at all times to the consideration limitations set forth in the
definition of Permitted Acquisitions),

 

 

 



 37 

 

 

(i)                  unsecured Indebtedness incurred in the ordinary course of
business due and owing in connection with credit cards, credit card processing
services, debit cards, stored value cards, or commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”) (collectively, the
“Credit Card Services”) provided by financial institutions other than Bank in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000), but,
commencing ninety (90) days after the Effective Date, only if Bank cannot offer
substantially equivalent terms in connection with its Credit Card Services
program;

 

(j)                  extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (h) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be;

 

(k)                unsecured Indebtedness owing from Lantronix to Intrinsyc in
connection with that certain “Loan” in the amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) to be made by Intrinsyc to Lantronix no later than
one (1) Business Day prior to the “Effective Date” (as defined in the Intrinsyc
Purchase Agreement) on terms and conditions reasonably acceptable to Bank; and

 

(l)                  other unsecured Indebtedness in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) at any one time
outstanding.

 

“Permitted Investments” are:

 

(a)                 Investments (including, without limitation, Subsidiaries)
existing on the Effective Date which are shown on the Perfection Certificate;

 

(b)                Investments consisting of Cash Equivalents;

 

(c)                 Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)                Investments consisting of deposit accounts (but only to the
extent that Borrower or any of its Subsidiaries is permitted to maintain such
accounts pursuant to Section 6.8 of this Agreement) in which, solely with
respect to deposit accounts of Borrower or a Guarantor, Bank has a first
priority perfected security interest;

 

(e)                 Investments accepted in connection with Transfers permitted
by Section 7.1;

 

(f)                  Investments (i) by a co-Borrower or Guarantor hereunder in
another co-Borrower or Guarantor hereunder, (ii) by Borrower in Subsidiaries not
to exceed Six Hundred Fifty Thousand Dollars ($650,000) in the aggregate in any
calendar month and (iii) by Subsidiaries in other Subsidiaries or in Borrower;

 

(g)                Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board;

 

(h)                Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;

 

 

 



 38 

 

 

(i)                  Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary;

 

(j)                  deposits of cash made prior to the Effective Date in the
ordinary course of business to secure performance of operating leases (other
than Indebtedness for borrowed money) in an aggregate amount not to exceed Three
Hundred Fifty Thousand Dollars ($350,000); and

 

(k)                other Investments not otherwise permitted by Section 7.7 not
exceeding Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any
twelve-month period.

 

“Permitted Liens” are:

 

(a)                 Liens existing on the Effective Date which are shown on the
Perfection Certificate or arising under this Agreement or the other Loan
Documents;

 

(b)                Liens for taxes, fees, assessments or other government
charges or levies, either (i) not due and payable or (ii) being contested in
good faith and for which Borrower maintains adequate reserves on Borrower’s
Books, provided that no notice of any such Lien has been filed or recorded under
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
adopted thereunder;

 

(c)                 purchase money Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Fifty Thousand Dollars ($50,000) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

 

(d)                Liens of carriers, warehousemen, suppliers, or other Persons
that are possessory in nature arising in the ordinary course of business so long
as such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)                 Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)                  Liens incurred in the extension, renewal or refinancing of
the Indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

 

(g)                leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;

 

 

 



 39 

 

 

(h)                non-exclusive licenses of Intellectual Property granted to
third parties in the ordinary course of business;

 

(i)                  Liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Sections 8.4
and 8.7;

 

(j)                  Liens on up to Three Hundred Fifty Thousand Dollars
($350,000) of deposits of cash made prior to the Effective Date in the ordinary
course of business to secure performance of operating leases; and

 

(k)                Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that (i) Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts and (ii)
such accounts are permitted to be maintained pursuant to Section 6.8 of this
Agreement.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“PPSA” means the Personal Property Security Act (British Columbia) as amended
and as may be further amended and in effect from time to time.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Prior Loan Agreement” is defined in the recitals to this Agreement.

 

“Receiver” is defined in Section 9.1(f).

 

“Registered Organization” is any “registered organization” as defined in the
Code, as applicable, with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

 

 

 



 40 

 

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

 

“Revolving Line” is an aggregate principal amount equal to Six Million Dollars
($6,000,000).

 

“Revolving Line Maturity Date” is November __, 2021.[1]

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Specified Affiliate” is any Person (a) more than ten percent (10%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (b) whose equity or ownership
securities or interests representing more than ten percent (10%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Term Loan Advance” is defined in Section 2.1.2(a) of this Agreement.

 

“Term Loan Maturity Date” is December 1, 2023.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

[Balance of Page Intentionally Left Blank]

 

 

 



[1] 24 months from the Effective Date.

 

 

 

 41 

 



 

IN WITNESS WHEREOF, this Agreement and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by Borrower in the United States of America. In addition, this
Agreement is being executed under the laws of the State of California as of the
Effective Date.

 

  BORROWER:         LANTRONIX, INC.               By: /s/ Jeremy Whitaker      
  Name: Jeremy Whitaker         Title: Chief Financial Officer              
LANTRONIX HOLDING COMPANY               By: /s/ Jeremy Whitaker         Name:
Jeremy Whitaker         Title: Chief Financial Officer               BANK:      
    SILICON VALLEY BANK               By: /s/ Andrew Skalitzky         Name:
Andrew Skalitzky         Title: Vice President



 



 

 



[Signature Page to Second Amended and Restated Loan and Security Agreement]

 

 

 



 42 

 

 

EXHIBIT A - COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below),
Intellectual Property, commercial tort claims, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic), cash,
deposit accounts, certificates of deposit, guaranteed investment certificates,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b) rights held
under a license that are not assignable by their terms without the consent of
the licensor thereof (but only to the extent such restriction on assignment is
enforceable under applicable law); (c) any interest of Borrower as a lessee
under an Equipment lease if Borrower is prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank; or (d) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of September 30, 2018,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

 

 

 

 

 

 

 

 



 43 

